          Case 2:19-cr-00162-AWA-RJK Document 1 Filed 08/29/19 Page 1 of 1 PageID# 1
AO 91 (Rev. 01/09) Criminal Complaint
                                                                                                    P=4                    ^TTT; ;i
                                   UNITED STATES DISTRICT COURT
                                                        for the
                                                                                                    TR         AIJG 29 2019
                                                                                                                              I. -   ■ 'i




                                             Eastern District of Virginia
                                                                                                      CLci-iK, -     I RIOT COURT
                                                                                                                     'VA



           United States of America                               UNDER SEAL


                             V.



                                                               Case No. 2:19-mj        I. ^%o
          Mario Cordeau Parham
                         Defendant
                                              CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief, that from
on or about the date(s) of August 13.2019 through and on August 26. 2019 in the city of Norfolk in the Eastern
District of Virginia and elsewhere, the defendant violated:

                  Code Section                         Offense Description
COUNT ONE: 18 U.S.C. § 844(e)                    Maliciously Conveying False Information Regarding Explosive
                                                 Materials

COUNT TWO: 18 U.S.C. § 844(e)                    Maliciously Conveying False Information Regarding Explosive
                                                 Materials

COUNT THREE: 18 U.S.C.§ 844(e)                   Maliciously Conveying False Information Regarding Explosive
                                                 Materials

        This criminal complaint is based on these facts:
        1^ Continued on the attached sheet. (Please see attached Affidavit)

        READ AND REVIEWED:



        Elizabetl
        Assistant United States Attorney

                                                                                      Complainant's signature
                                                                    Kyle M. Raines, Special Agent, NCIS

                                                                  Printed name and title
Sworn to before me and signed in my presence.

Date:                                   tJ
                                                                                           Judge's signature

City and state:                   r-Zli //c^ \/^                               RGBEKTJ.KRAaK
                                                                               IINlTEn.STAms MAOTSTR ATP nTn(iB
                                                                                       Printed name and title
